internal_revenue_service number release date index number ------------------------------------------------- ------------------------------- ----------------------------- in re ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- telephone number --------------------- refer reply to cc tege eb ec plr-153297-07 date date legend taxpayer date old parent -------------------------------------- -------------------------------------- ------------------------- dear ---------------- this letter responds to your letter dated date requesting a ruling under sec_162 of the internal_revenue_code the code taxpayer is a publicly-held corporation and a member_of_an_affiliated_group on date the affiliated_group underwent a series of transactions in order to divide its business interests into two separate publicly-held corporations these transactions were described in a private_letter_ruling issued date as part of this reorganization old parent the original parent of the affiliated_group created a holding_company subsidiary taxpayer and another corporation were created as subsidiaries of that holding_company at the conclusion of the reorganization the former shareholders of old parent owned taxpayer they also owned percent of the stock of one of old parent’s subsidiaries in the course of the reorganization old parent transferred a number of benefit arrangements to taxpayer including compensation arrangements that were previously disclosed to and subsequently approved by shareholders of old parent for purposes of sec_162 of the code the approved plans the approved plans have not been re- approved since being transferred to taxpayer taxpayer requests a ruling that the approved plans continue to meet the shareholder approval requirements of sec_162 except to the extent future approval is required by sec_1_162-27 of the income_tax regulations the regulations plr-153297-07 sec_162 of the code generally provides a limit of dollar_figure million on the deduction for applicable_employee_remuneration paid during any taxable_year for the chief_executive_officer and the other four highest compensated officers of any publicly_held_corporation sec_162 of the code excepts from this limitation performance- based compensation that in relevant part is payable solely on account of attaining one or more performance goals determined by a compensation committee of the board_of directors that is comprised solely of two or more outside directors and if the material terms under which the remuneration is to be paid are approved by a majority of the shareholders sec_1_162-27 of the income_tax regulations provides that qualified_performance-based_compensation must be based solely on account of the attainment of one or more preestablished objective performance goals a performance_goal is considered preestablished if it is established in writing by the compensation committee not later than days after the commencement of the period_of_service to which the performance_goal relates provided that the outcome is substantially uncertain at the time the compensation committee establishes the goal however in no event will a performance_goal be considered to be preestablished if it is established after percent of the period_of_service as scheduled in good_faith at the time the goal is established has elapsed sec_1_162-27 of the regulations provides that the material terms of the performance_goal under which the compensation is to be paid must be disclosed to and subsequently approved by the shareholders of the publicly_held_corporation before the compensation is paid this requirement is not satisfied if the compensation would be paid regardless of whether the material terms are approved by shareholders material terms include i the employees eligible to receive compensation ii a description of the business criteria on which the performance_goal is based and iii either the maximum amount of compensation that could be paid to any employee or the formula used to calculate the amount of compensation to be paid to the employee if the performance_goal is attained sec_1_162-27 of the regulations provides that once the material terms of a performance_goal are disclosed to and approved by the shareholders no additional disclosure or approval is required unless the compensation committee changes the material terms of the performance_goal if however the compensation committee has authority to change targets under a performance_goal after shareholder approval of the goal material terms of the performance_goal must be disclosed and reapproved by shareholders no later than the first shareholder meeting that occurs in the fifth year following the year in which shareholders previously approved the performance_goal plr-153297-07 based on the information submitted and taxpayer's representations referred to above we rule that following the reorganization that occurred on date the approved plans continue to meet the shareholder approval requirement set forth in sec_1 e i of the regulations except to the extent future shareholder approval is required by sec_1_162-27 except as specifically ruled on above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely yours ________________________________ kenneth m griffin senior technician reviewer executive compensation branch office of division counsel associate chief_counsel tax exempt and government entities
